NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 30, 2019*
                                 Decided May 30, 2019

                                          Before

                      DIANE P. WOOD, Chief Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge


No. 18‐3411

FREDRICK A. MORRIS,                                Appeal from the United States District
     Plaintiff‐Appellant,                          Court for the Western District of Wisconsin.

       v.                                          No. 16‐cv‐625‐jdp

JASON T. ZEIMER,                                   James D. Peterson,
     Defendant‐Appellee.                           Chief Judge.

                                        ORDER

       Frederick Morris, a Wisconsin inmate, sued a correctional officer for deliberate
indifference towards his risk of suicide. The district court denied four motions for
recruitment of counsel and later, after a jury trial, entered judgment in favor of the
correctional officer. Without a trial transcript, we cannot review the sufficiency of the
evidence. FED. R. APP. P. 10(b)(2). And because the court did not abuse its discretion in
denying Morris’s motions, we affirm the judgment.


       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3411                                                                         Page 2

         While in prison, Morris hid a large number of pills that he planned to use to end
his own life. According to his declaration, he showed correctional officer Jason Zeimer
the pills and informed Zeimer that he was suicidal and needed to see someone from the
prison’s psychological services unit. But Zeimer, Morris says, took no immediate action,
instructed him to file a formal request for a psychological‐services appointment, and
left. Later, in Zeimer’s presence, Morris swallowed the pills. After being evaluated by a
nurse, Morris was taken to a hospital, where he recovered before returning to the prison
the next day.
       Morris sued Zeimer for deliberate indifference and, after his complaint survived
the screening stage, moved the district court for assistance recruiting counsel. The court
acknowledged that Morris had reasonably tried to obtain counsel, but denied the
motion because the case was “relatively straightforward,” concerned a “one‐time event
… about which [Morris] has personal knowledge,” and Morris’s prior submissions—
including sworn declarations from two inmates who had witnessed the relevant
incident—showed that he was capable of describing “what happened, when, where and
who was involved.” Morris renewed the same request three more times: once after
moving for summary judgment, once after the court denied both parties’ cross‐motions
for summary judgment, and once before trial. The court denied each of these motions
for the same reason it had denied the first: it believed that Morris could litigate his own
case. Each time, the court noted that Morris’s submissions were “largely coherent and
focused on relevant issues,” emphasizing in the last order that Morris successfully
fended off summary judgment—“a hurdle that trips up most pro se litigants.”
       The case eventually proceeded to trial, at which Morris represented himself, and
the jury returned a verdict for Zeimer.
        On appeal, Morris contests the jury’s verdict on grounds that he presented a
stronger case than Zeimer did—an argument that we understand to be a challenge the
sufficiency of the evidence. But Morris has not provided us with a transcript of the trial;
in fact, he filed a transcript information sheet acknowledging that he did not intend to
order one. As Zeimer argues, the absence of the transcript violates Federal Rule
of Appellate Procedure 10(b)(2) and prevents us from considering Morris’s
sufficiency‐of‐the‐evidence argument. See Morisch v. United States, 653 F.3d 522, 529
(7th Cir. 2011).
        Morris also argues that the district court should have recruited counsel to assist
him, particularly at trial, because he was not competent to represent himself. For the
first time, he asserts that he was hospitalized after sustaining a severe suicide‐related
injury (unrelated to this case) that caused memory problems. But he did not present this
No. 18‐3411                                                                        Page 3

as a reason to recruit counsel in his fourth motion for recruitment of counsel, which he
filed two months after he says he was hospitalized. See Pruitt v. Mote, 503 F.3d 647, 659
(7th Cir. 2007) (en banc) (appellate review limited to evidence available when motion
was denied).
       Civil litigants have no right to a court‐appointed lawyer, and our review of the
court’s decision not to recruit counsel asks only whether the judge properly considered
the complexity of the case and the litigant’s capabilities. Olson v. Morgan, 750 F.3d 708,
711 (7th Cir. 2014). Morris does not contest any of the court’s findings—that his single
claim against a single defendant requiring no expert medical testimony was a simple
one, that his submissions were coherent and relevant, and that he successfully fended
off summary judgment. The district court applied the relevant standards and reached a
reasonable decision; thus, it did not abuse its discretion. See Pruitt, 503 F.3d at 658.
                                                                              AFFIRMED